PER CURIAM.
Appellant’s tenth point on appeal is identical to the point raised on appeal in Johnson v. State, Fla.App.2d 1974, 297 So.2d 35. *301In Johnson we certified the question to our Supreme Court as a matter of great public interest.
We will, therefore, handle this point in the same manner and hereby certify in the case sub judice the same question as was certified in Johnson, supra.
The other points on appeal have been carefully considered and found to be without merit.
Affirmed.
HOBSON, A. C. J., and McNULTY and GRIMES, JJ., concur.